Citation Nr: 1701624	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic rheumatoid arthritis.

2.  Entitlement to service connection for a respiratory condition.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for lupus nephritis.

6.  Entitlement to service connection for a condition manifested by bilateral leg weakness. 

7.  Entitlement to service connection for a condition manifested by syncope and seizures.

8.  Entitlement to service connection for an acquired psychiatric disorder manifested by short-term memory loss.

9.  Entitlement to service connection for venous thrombosis.

10.  Entitlement to service connection for diminished vision.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 5, 2005 to July 17, 2005, with additional reserve component service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a Decision Review Officer (DRO) hearing at the RO in January 2011, and a transcript of the hearing has been associated with the claims file.

Regarding the characterization of the issues on appeal, in her October 2009 claim, the Veteran sought service connection for, inter alia, diminished vision.  In a November 2009 duty to assist letter, the RO characterized that issue as "diminished loss."  However, in a second duty to assist letter sent in May 2010, the RO re-characterized that issue as "diminished vision," apparently so that it would coincide with the Veteran's intended claim.  In the September 2010 rating decision on appeal and in the February 2013 statement of the case, the RO again characterized the issue as entitlement to service connection for "diminished loss."  However, in her April 2013 VA Form 9, the Veteran clarified that she was appealing the issue of "diminished loss of eye vision."  VA's Veterans Appeals Control and Locator System (VACOLS) shows that the issue of "diminished loss" is characterized under diagnostic code 9400, for generalized anxiety disorder.  The Board also notes that the Veteran claimed a condition manifested by memory loss in her original claim form, which the RO initially characterized under a diagnostic code for mental disorders.  Under these circumstances, the Board has recharacterized the issues for consideration as reflected on the title page to more accurately reflect the distinct disorders for which the Veteran seeks service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based on distinctly diagnosed diseases must be considered as separate and distinct claims); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2015).

The Veteran requested to testify at a Travel Board hearing in her April 2013 substantive appeal (VA Form 9).  In November 2014, the Veteran was sent a letter informing her that she was on the list of persons waiting to appear, and she was asked whether she wanted to withdraw her hearing request or request a videoconference or central office hearing instead of the Travel Board hearing.  The Veteran did not respond to this letter.  Thereafter, a hearing was scheduled for May 6, 2016, and the Veteran was notified of the hearing date, time, and location in a March 2016 letter.  On May 5, 2016 (the day before the hearing), the RO received the aforementioned November 2014 letter back from the Veteran with the box checked indicating that she wanted a hearing in Washington, D.C. instead of a travel board hearing.  She did not attend the May 6, 2016 hearing.  The Board construes the May 5, 2016 correspondence as a request to reschedule the hearing date.  In general, requests for changes in the hearing date must be made at least two weeks prior to the scheduled hearing, and for good cause shown.  38 C.F.R. § 20.704 (c) (2015).  

In the present case, the Veteran failed to notify VA two weeks prior to the scheduled hearing of her inability to attend, and she has not provided any good cause for her failure to attend.  Under these circumstances, the Board finds that the Veteran has been afforded her opportunity for a hearing and that her request to testify before the Board has been effectively withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file contains evidence indicating that there may be outstanding Social Security Administration (SSA) records.  Specifically, in December 2009, the Veteran submitted a copy of a fully favorable decision showing that she had been granted disability benefits in October 2009 for several of the conditions currently on appeal.  There is no indication from the claims file that the AOJ attempted to obtain her SSA records.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  On remand, the Veteran's complete SSA records should be obtained.

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the Veteran's service treatment records contain a March 2005 ECG conducted at the Birmingham, Alabama VA Medical Center (VAMC).  Additionally, in a March 2010 statement, the Veteran reported that she received VA treatment, and, during the January 2011 DRO hearing, the Veteran indicated that she received treatment at the Decatur VAMC.  There are no VA treatment records associated with the claims file; nor is there an indication that any such records have been sought.  Upon remand, the RO should attempt to locate all relevant VA treatment records and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Remand is also required regarding private treatment records.  In October 2009, the Veteran submitted a VA Form 21-4142 for VA to obtain treatment records from Wellstar Kennestone Hospital on her behalf.  VA requested the records, but, in a July 2010 letter, the RO was informed by the correspondence coordinator at Wellstar Kennestone that the Veteran's authorization had expired.  The correspondence coordinator requested that VA resubmit the request with an updated authorization.  There is no indication from the claims file that the RO requested an updated authorization form from the Veteran or informed her that efforts to obtain the records were unsuccessful, in accordance with 38 C.F.R. § 3.159 (e)(1).  

Additionally, during the January 2011 DRO hearing, the Veteran reported receiving treatment at Cooper Green Hospital in Alabama and at Sheffield Medical Center in Georgia.  In February 2012, the RO sent the Veteran a letter asking her to submit authorization for it to obtain records from the aforementioned providers.  In April 2012, the Veteran submitted the requested authorization.  However, there is no indication that the RO actually requested the records.  Finally, during the hearing, the Veteran reported receiving treatment at the West End Clinic in Marietta.  There is a single treatment record from the West End Clinic, entitled "Test Results Form," contained in the Veteran's service treatment records.  However, there are no other records from the West End Clinic.  

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to the issues on appeal, those records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal, including treatment records from the Birmingham VAMC dated in 2005 and any other VA treatment records from the Atlanta, Decatur, or Birmingham VAMCs dated from 2005 to the present.  

2. Send the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The Veteran should be asked to supply the names, addresses, and approximate dates of treatment for any private medical care providers relevant to her claim.  The letter should specifically include, but not limited to, a request for the following records:

a. Wellstar Kennestone Hospital in Marietta Georgia

b. West End Medical Clinic in Marietta, Georgia

c. Cooper Green Hospital in Alabama

d. Sheffield Medical Center in Georgia


After securing any necessary release forms, with full address information, all such records should be requested.   

All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. Thereafter, the RO/AMC must review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or developmental action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






